Citation Nr: 0417572	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a cardiac pacemaker 
implant, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO, in pertinent part, denied 
service connection for a cardiac pacemaker implant, as 
secondary to service-connected diabetes mellitus.

The RO has the veteran listed as having no representative.  
The record reflects that the veteran completed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, in July 2003, appointing the 
Veterans of Foreign Wars of the United States as his 
representative.  Thus, the veteran has representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The veteran has not been provided a letter addressing the 
evidence necessary to substantiate his claim for service 
connection for a cardiac pacemaker implant, as secondary to 
service-connected diabetes mellitus, and which information 
and evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf in 
connection with this claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, the veteran has 
not been requested to provide any evidence in his possession 
that pertains to the claim.  Thus, he must be provided the 
above notice prior to consideration of the issue on appeal.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should provide the veteran the 
notice required by the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for service 
connection for a cardiac pacemaker 
implant, as secondary to service-
connected diabetes mellitus, and 
informing him of which information and 
evidence he is to provide to VA and which 
information and evidence VA will attempt 
to obtain on his behalf.  Additionally, 
the veteran should be asked to provide 
any evidence in his possession that 
pertains to the claim.  




2.  The RO should then readjudicate the 
claim for service connection for a 
cardiac pacemaker implant, as secondary 
to service-connected diabetes mellitus, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


